        Case 3:18-cv-01044-JWD-SDJ             Document 102       11/16/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


HARRUS EUGENE URDA, et al.                                           CIVIL ACTION


VERSUS                                                               NO. 18-1044-JWD-SDJ


VALMONT INDUSTRIES, INC., et al.


                                             ORDER

       Defendant, American Piledriving Equipment, Inc. (A.P.E.), filed a Motion to Compel

discovery responses from Travelers Property Casualty Company of America (Travelers), on

October 30, 2020 (R. Doc. 99). According to the Motion, Travelers had until October 19, 2020, to

respond to A.P.E.’s requests for production but failed to meet its deadline. (R. Doc. 99-1 at 2).

       Finding itself without discovery responses and an October 30, 2020 discovery deadline fast

approaching, A.P.E. emailed counsel for Travelers on October 27, 2020, to set a Rule 37(a)(1)

conference. (R. Doc. 99-4 at 1). In response, counsel for Travelers explained that they had just

received the requested documents from Travelers and would provide responses as soon as counsel

completed her review. (R. Doc. 99-4 at 1). The following day, on October 28, 2020, Hurricane

Zeta made landfall in Louisiana, wiping out power to thousands of residents. The parties held their

Rule 37(a)(1) conference on October 29, 2020, during which Travelers’ counsel relayed that they

were currently “without power and internet” following Hurricane Zeta “but that they would

continue to work towards producing their responsive documents.” (R. Doc. 99-1 at 3).

       While it appears that A.P.E. understood the delay, it nonetheless filed the instant Motion

to Compel given the October 30, 2020 discovery deadline and its need to “comply with the
         Case 3:18-cv-01044-JWD-SDJ                  Document 102           11/16/20 Page 2 of 3




requirements of the Court’s Scheduling Order and Local Rules.” (R. Doc. 99-1 at 3); see also (R.

Doc. 98 at 1) (requiring discovery motions be filed within the deadline); LR 26(d)(1) (“no motions

relating to discovery . . . shall be filed after the expiration of the discovery deadline, unless they

are filed within seven days after the discovery deadline and pertain to conduct occurring during

the final seven days of discovery.”). However, A.P.E. goes on to explain that it would also be filing

an unopposed Motion to Extend the discovery deadline on October 30, 2020 (R. Doc. 100), but it

was “nevertheless filing this Motion out of an abundance of caution.” (R. Doc. 99-1 at 3 n.3). In

other words, A.P.E. protectively filed this Motion to Compel in the event the discovery deadline

was not extended.

        The Court has since granted the referenced Motion to Extend, giving the parties until

January 15, 2021 to complete fact discovery.

        Because A.P.E. represents that it mainly filed its Motion to Compel “out of an abundance

of caution”—i.e., to meet the discovery deadline which has since been extended—and Travelers

is working to produce the responsive documents, the Court will DENY the Motion to Compel

without prejudice, at this time. This will give A.P.E. an opportunity to review Travelers’

responses and determine whether a motion to compel is still needed and, if so, to raise substantive

arguments regarding the adequacy of Travelers’ production.

        To be clear, if Travelers does not respond within a time agreed on by the parties,1 or if they

produce inadequate responses, A.P.E. may re-file its Motion to Compel. The Court notes however

that if A.P.E. re-files its Motion because it considers the responses inadequate, it must first confer

with Travelers, making a good faith effort to resolve any issues without Court intervention.




1
  The Motion to Compel does not indicate whether the parties agreed on an extended time for Travelers to provide
its responses or whether Travelers promised to produce responses by a certain date.
Case 3:18-cv-01044-JWD-SDJ         Document 102      11/16/20 Page 3 of 3




Signed in Baton Rouge, Louisiana, on November 16, 2020.




                                      S
                                  SCOTT D. JOHNSON
                                  UNITED STATES MAGISTRATE JUDGE
